Citation Nr: 1531425	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  11-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disorder, including as secondary to the service-connected right knee disorders.
 
2. Entitlement to a rating in excess of 10 percent for the service-connected right knee disorder, excluding instability.

3. Entitlement to compensable rating for instability of the right knee prior December 5, 2012 and a rating higher than 20 percent from December 5, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée
ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran had active service from April 1990 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas denied the benefits sought on appeal. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in May 2012.  A transcript of the hearing has been associated with the Veteran's claims file.

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  An April 2015 brief from the Veteran's representative is part of VBMS.  VA treatment records from 2001 to 2012 are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

With regards to the Veteran's increased rating claim for a right knee disorder, the issue on appeal previously was characterized as entitlement to a rating in excess of 10 percent for the service-connected right knee disorder.  See September 2012 Board Remand.  In a rating decision in February 2013 the Appeals Management Center granted service connection for right knee instability and assigned an evaluation of 20 percent effective December 5, 2012.  As instability of the right knee is part and parcel of the Veteran's claim for an increased rating for his right knee disorder, the Board has jurisdiction over the separate rating assigned for the right knee instability and thus it is among the issues currently before the Board.  

In May 2012 the Veteran testified that he stopped doing manual labor due to his left knee and was in school studying to be an X-ray technician.  A VA examiner in December 2012 opined that the Veteran was capable of maintaining sedentary employment.  Furthermore, the Veteran has not claimed that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected right knee disorder.  As the evidence shows that the Veteran was switching careers and that he has not claimed that he cannot work due to his service-connected right knee disorder, the Board finds that an implied claim for a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In September 2012 the Board remanded the issues on appeal.  As the requested development has not been completed regarding the Veteran's claim of service connection for a left knee disorder, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the issue of entitlement to service connection for a left knee disorder, including as secondary to the service-connected right knee disorders is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is painful range of motion in the right knee with flexion primarily ranging from 80 degrees with pain to 110 degrees, extension is primarily zero degrees with pain; there is no dislocated semilunar cartilage.

2.  Throughout the entire appeal period, the recurrent subluxation or lateral instability of the Veteran's right knee has been no worse than moderate in severity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the service-connected right knee disorder, excluding instability, is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5258, 5259, 5260, 5261, 5262, 5263 (2014).  

2.  Throughout the entire appeal period, the criteria for a 20 percent rating, but no higher, have been met for the service-connected right knee instability.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2010 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2010.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Post-service treatment records, claims submissions, and lay statements have been associated with the record.

The Veteran also was afforded VA examinations in August 2010 and December 2012.  The Board finds the VA examinations and opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  

During the May 2012 Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca 8 Vet. App. at 206.  
Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

During the current appeal period, the Veteran's service-connected right knee disorder (other than instability) has been rated under Diagnostic Code 5261.  As noted earlier, the Veteran has been awarded a separate rating for right knee instability under Diagnostic Code 5257.  
Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension of the knee to 30 degrees warrants a 40 percent rating and limitation of extension of the knee to 45 degrees warrants a 50 percent rating.  

Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  And limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  

The VA General Counsel also has held if the criteria for a compensable rating under Diagnostic Codes 5260 and 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

Analysis - Schedular Evaluation

In June 2010, the Veteran filed a claim for a rating higher than 10 percent for his right knee disorder.  Pertinent evidence received during the appeal period includes a report of a VA examination conducted in August 2010.  At that time, the Veteran complained of daily right knee pain and denied having flare-ups.  The examiner noted that he wore a sports brace and desired to use a cane.  He has not had any knee surgery.  His right knee gave way causing him to fall.

Physical examination shows the Veteran had range of motion from zero to 100 degrees with pain from 80 to 100 degrees of flexion.  The examiner noted that the Veteran did not exhibit any additional loss due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  He did experience increased pain on repetitive motion testing.  The Veteran had mild swelling.  His knee was stable to varus and valgus stress.  Lachman's and McMurray's test were negative as was the anterior and posterior drawer.  

VA X-rays taken in October 2010 show degenerative changes in the Veteran's right knee.  Bones were intact and soft tissue was unremarkable.  VA treatment records received in October 2010 indicate that the Veteran used a brace on his right knee.  A January 2011 treatment record shows that the Veteran's right knee was stable to varus and valgus at zero and 30 degrees and that his Lachman's test was stable.  Range of motion was zero to 100 degrees.  Treatment records in August 2012 continue to show that the Veteran used knee braces.  Other VA treatment records are cumulative of the findings being presented herein.  

In May 2012 the Veteran testified that his right knee caused pain and locking.  He also stated that it gave out and caused him to wear a knee brace.  

On VA examination in December 2012, the Veteran complained of daily right knee pain and that he could not fully extend his right knee when he was standing due to pain.  He reported occasional swelling in his right knee but did not claim that flare-ups impacted the function of his right knee. 

Physical examination shows that the Veteran had flexion to 110 degrees with pain at zero degrees.  Extension was zero degrees with possible hyperextension and pain.  The Veteran was able to perform repetitive use testing with 3 repetitions.  Right knee post-test flexion ended at 110 degrees and extension ended at zero degrees.  The examiner found that the Veteran did not have additional limitation in range of motion of the right knee following repetitive-use testing.  His functional loss included less movement than normal, weakened movement, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  He had normal strength in right knee flexion and extension.  As for joint stability testing, anterior instability (Lachman' s test) and posterior instability test (Posterior drawer rest) were normal.  The medial-lateral instability test was 2+.  The examiner noted that there was no evidence or history of recurrent patellar subluxation/dislocation nor has the Veteran had any meniscal conditions or surgical procedures for a meniscal condition or other knee conditions.  He indicated that the Veteran did not use assistive devices as a normal mode of locomotion and there was no x-ray evidence of patellar subluxation.  

As this discussion illustrates, the painful range of motion of the Veteran's right knee reflects limitation of flexion to 80 degrees (with pain to 110 degrees) and limitation of extension primarily to zero degrees (also with pain).  Dislocated semilunar cartilage has not been shown.  Further, the current 10 percent evaluation for this service-connected disability was assigned based on findings of painful noncompensable limitation of extension and painful noncompensable limitation of flexion.  See April 2002 rating decision.  

This 10 percent rating for his right knee disorder contemplates pain on motion, including consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Veteran is not entitled to a rating higher than 10 percent under Diagnostic Code 5261 for his right knee.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Board has considered the Veteran's statements that describe his right knee pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  Here, however, the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher rating or additional separate ratings for the right knee.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation or any additional separate ratings.  

Clearly, the next higher rating of 20 percent cannot be awarded based on limitation of extension or limitation of flexion.  Moreover, such noncompensable levels of limitation of extension and flexion do not support a support 10 percent for either impairment.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5261 and 5260.  

Also, during the appeal period there is no evidence of tibia and fibula involvement, or genu recurvatum.  Thus, Diagnostic Codes 5262 and 5263 are not applicable.

There also is no evidence of ankylosis of the right knee, which is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994).  The Veteran demonstrated extension and flexion in both knees on all examinations of record during the current appeal period.  Thus, Diagnostic Code 5256 is not applicable.  

The Board has also considered Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of locking and effusion into the joint as well as Diagnostic Code 5259 for the symptomatic removal of the semilunar cartilage.  The Veteran has not had surgical procedures performed for a meniscal condition in his knee.  Thus Diagnostic Code 5259 is inapplicable in the instant case.  As for Diagnostic 5258, while the Veteran complained of his right knee locking and swelling neither the lay nor medical evidence shows that the semilunar cartilage in the right knee was dislocated.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating for the service-connected right knee disability (excluding instability), and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Furthermore, as discussed above, the Veteran has been granted a separate 20 percent rating for instability in his right knee from December 5, 2012.  The Board finds that, prior to December 5, 2012, the evidence of record more nearly approximates the criteria for a 20 percent rating based on moderate recurrent subluxation or lateral instability in the right knee.  As discussed above, throughout the appeal period the Veteran has been wearing a knee brace and consistently has complained of his right knee giving way.  The evidence does not more nearly approximate the criteria for a higher rating of 30 percent under Diagnostic Code 5257 at any time during the appeal period, as the Veteran's stability tests were normal on VA examination in August 2010, in January 2011, and for the most part on VA examination in December 2012. 

After resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that a separate rating of 20 percent for instability of the right knee under Diagnostic Code 5257 for the entire appeal period have been met.  The criteria for a rating higher than 20 percent for right knee instability have not been demonstrated at any time during the appeal period.  
Analysis-Extraschedular Evaluation

The Board does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected right knee disabilities.  The Board finds that the Veteran's service-connected right knee disorder is manifested pain, limitation of motion, and instability.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 10 percent for a right knee disorder, excluding instability, is denied.  

Throughout the entirety of the appeal period (prior to, and since, December 5, 2012), a 20 percent rating, but no more, for the service-connected right knee instability is granted, subject to the regulations governing the award of monetary benefits.

REMAND

The evidence shows the Veteran has left knee arthritis.  See, e.g., February 2008 VA X-rays.  On VA examination in December 2012, the examiner opined that the Veteran's left knee disorder was less likely than not incurred in or caused by service as there were no service treatment records that dealt with any left knee problems.  He further opined that it is less likely than not that the left knee disorder is proximately due to or the result of the Veteran's service-connected right knee disorder based on the rationale that the left knee condition is unrelated to the right knee condition as there was nothing found in a review of the orthopedic literature to suggest that a condition in one weightbearing joint may be an etiologic factor in the presentation of a condition in another joint.

The Board has considered this opinion but finds, however, that an addendum opinion needs to be obtained for the following reasons.  First, the December 2012 VA opinion is inadequate as the examiner noted that the Veteran did not have any left knee problems during service while service treatment records in January 1997 show that he fell down a flight of stairs and complained of low back pain and left knee pain.  Second, the December 2012 VA examiner did not address whether the service-connected right knee aggravated the left knee disorder.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient, as it did not clearly encompass a discussion of aggravation).  Third, the December 2012 VA examiner stated that the orthopedic literature does not support the premise that weightbearing in one joint may by the etiological factor of a condition in another joint.  However, the Veteran's representative in the April 2015 brief cited to a study by the National Institutes of Health, titled "Clinical presentation and manual therapy for lower quadrant musculoskeletal conditions" which concluded that a joint or muscle showed pronounced sensitization to mechanical stimuli and supported the theory that one knee can be aggravated by the other knee.  

While the Veteran's representative requested an Independent Medical Opinion be obtained to resolve the conflicting evidence, the Board believes that at this point in the appeal process it is more appropriate to obtain an addendum opinion to the December 2012 VA examination for the examiner to remedy the deficiencies in the December 2012 VA examination report and address the conflicting literature that has been recently presented by the Veteran's representative.

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the claim for service connection for a left knee disorder, including as secondary to the service-connected right knee disorders.  [This correspondence should include the criteria for both the direct and secondary aspect of this claim.]  
2.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c)(2014).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e)(2014).

3.  Obtain an addendum opinion from the VA examiner who conducted the VA examination in December 2012.  If this examiner is unavailable, an opinion should be obtained from another appropriate examiner.  The claims file must be made available to the examiner for review of the case.  After reviewing the claims folder the examiner is asked to address the following:
   
a.) Whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current left knee disorder that was incurred during service.  The examiner is asked to address the January 1997 service treatment record showing that the Veteran fell down a flight of stairs and complained of left knee pain.  

b.) Whether it is at least as likely as not (50 percent probability or more) that the left knee disorder was caused or aggravated by the service-connected right knee disorder.  In rendering the opinion the examiner must address the April 2015 brief in which the Veteran's representative cited to a study by the National Institutes of Health, titled "Clinical presentation and manual therapy for lower quadrant musculoskeletal conditions" which concluded that a joint or muscle showed pronounced sensitization to mechanical stimuli and supported the theory that one knee can be aggravated by the other knee.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4.  Finally, readjudicate the claim remaining on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2014).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


